990 A.2d 724 (2010)
WALNUT STREET ASSOCIATES, INC., Petitioner
v.
BROKERAGE CONCEPTS, INC. and Kimberly Macrone, Respondents.
No. 636 EAL 2009.
Supreme Court of Pennsylvania.
March 12, 2010.

ORDER
PER CURIAM.
AND NOW, this 12th day of March 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Did the Superior Court err in adopting and applying Restatement (Second) of Torts § 772(a), and holding that truthful statements could not form the basis of a claim for tortious interference with contractual relations?
*725 Justice ORIE MELVIN did not participate in the consideration or decision of this matter.